 

Exhibit 10.36

 



PROMISSORY NOTE

 

 

DATE OF NOTE #5:November 16, 2012 &

November 28, 2012

PRINCIPLE AMOUNT:$42,500 &

$22,500 totaling

$65,000

 

INTEREST RATE:Ten percent (10.0%) per annum

 

HOLDER:MacKov Investments Limited (“MacKov”)

 

MAKER:Richfield Oil & Gas Company (“Richfield”)

 

DUE DATE:On demand

 

 

In conjunction with sale of MacKov’s Overriding Royalty Interest (“ORRI”) to
Wendell Y.M. Lew Revocable Living Trust and the D. Mack Irrevocable Trust for
proceeds of $42,500 on November 16, 2012 and $22,500 on November 28, 2012,
respectively, MacKov provided a on demand loan to Richfield totaling $65,000
bearing interest at a rate of Ten percent (10.0%) per annum with the interest
paid quarterly.

 

IN WITNESS WHEREOF, the Parties have set their hands, as of the date first above
written.

 



HOLDER:   MAKER:           MacKov Investments Limited   RICHFIELD OIL & GAS
COMPANY                     By:  /s/ Glenn G. MacNeil   By: /s/ Michael A.
Cederstrom Glenn G. MacNeil,   Michael A. Cederstrom, General Counsel and
President of MacKov Investments Limited   Corporate Secretary

 



 

